Citation Nr: 1737564	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether an overpayment of Veterans Retraining Assistance Program (VRAP) education benefits for the period from February 21, 2014 to May 2, 2014 in the amount of $3,955.20 was validly created.

2. Entitlement to a waiver of indebtedness for the recovery of the overpayment of VRAP education benefits for the period from April 9, 2014 to May 2, 2014 in the amount of $1,318.40.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and December 2014 administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, jurisdiction was transferred to the RO in Phoenix, Arizona.   

In November 2016, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The overpayment of VRAP education benefits was not properly created for the period between February 21, 2014 to April 8, 2014, and the debt in the amount of $2,636.88 is invalid.

2. The overpayment of VRAP education benefits was properly created for the period between April 9, 2014 to May 2, 2014, and the debt in the amount of $1,318.40 is valid.

3. Recovery of the $1,318.32 overpayment of VRAP education benefits would cause undue financial hardship to the Veteran.


CONCLUSIONS OF LAW

1. The overpayment of VRAP education benefits from February 21, 2014 to April 8, 2014 in the amount of $2,636.88 was not properly created and is invalid.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (November 21, 2011); 38 U.S.C.A. §§ 501, 3015(a)(1), 3452(b), 5107(b) (West 2014); 38 C.F.R. § 21.4270 (2016).

2. The overpayment of VRAP education benefits from April 9, 2014 to May 2, 2014 in the amount of $1,318.40 was properly created and is valid.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (November 21, 2011); 
38 U.S.C.A. §§ 501, 3015(a)(1), 3452(b), 5107(b); 38 C.F.R. §§ 21.4136(b), 21.4270, 21.7135(e) (2016).

3. Recovery of the overpayment of VRAP education benefits would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 
38 C.F.R. §§ 1.962, 1.963, 1.965(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Validity of Debt

The Veteran disputes the validity of the overpayment of (VRAP) education benefits for the period from February 21, 2014 to May 2, 2014 in the amount of $3,955.20.  In the event, the validity of any portion of the debt is upheld, he seeks a waiver of indebtedness pursuant to 38 U.S.C.A. § 5302 (West 2014).  See 38 C.F.R. §§ 1.962, 1.963, 1.965(a).

First the Board must address the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

The Veteran was afforded the opportunity to participate in VRAP, which provided education assistance to eligible unemployed veterans.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (November 21, 2011).  In pertinent part, an eligible veteran was entitled to up to 12 months of retraining assistance provided by the VA to pursue a program of education for training, on a full-time basis offered by a community college or a technical school designed to provide training for a high-demand occupation.  Id.; 38 C.F.R. § 21.4270.  In order to maintain the benefit, each participating veteran was required to certify to the VA enrollment in a requisite program for each month he received the benefit.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711 (November 21, 2011).  The authority of the VA to pay such benefits was finite with an end date of March 31, 2014.

Of relevance, the Veteran was awarded VRAP education benefits in January 2014.  At that time, he received a monthly rate of $1,648.00 beginning January 17, 2014 through March 31, 2014 as he was enrolled full-time at G. Community College.  See January 2014 VA Letter to the Veteran (although the Veteran's semester commenced on January 13, 2014, between January 13, 2014 and January 16, 2014 he did not meet the full-time enrollment requirements); December 19, 2013 Notice of Change in Student Status (the Veteran was enrolled in a total of 14 credit hours).

Statutorily, while VRAP benefits terminated in March 31, 2014, to ensure veterans were able to complete enrollment without interruption of their benefits, the VA authorized one-time lump sum payments to cover the remainder of the semester after March 31, 2014 in which they were enrolled full-time.  Consequently, the Veteran was awarded a lump sum payment of $1,757.87 for the period between April 1, 2014 and May 2, 2014.  See March 2014 VA Letter to the Veteran.  Thus, in all, he received $5,822.94 in VRAP education benefits.  See December 2014 Statement of the Case.

The Veteran does not contend that he was enrolled full-time during the entire duration for which he received VRAP education benefits.  However, he disagrees with the date on which his full-time enrollment ceased.  He asserts that he remained enrolled full-time until April 9, 2014, while the VA determined he dis-enrolled on February 21, 2014 based on a May 2014 Notice of Change in Student Status from G. Community College.

According to the May 2014 Notice of Change in Student Status, the Veteran withdrew from 3 credit hours for the enrollment period from January 17, 2014 to May 2, 2014 on February 21, 2014, which would in fact bring him below the necessary full-time enrollment.  See 38 C.F.R. § 21.4270.  However, the Board notes in June 2014, the VA received another Notice of Change in Student Status from G. Community College, which indicated he reduced his credit hours from six to one effective April 9, 2014, for the enrollment period from January 15, 2014 to May 7, 2014.  See June 4, 2014 Notice of Change in Student Status.  Additionally, the June 2014 Notice of Change in Student Status appears to reflect that he remained enrolled for the period from January 17, 2014 to May 2, 2014 for three credit hours.  Thus, there is a discrepancy between the Notices of Change in Student Status.  Moreover, neither Notice of Change in Student Status includes information related to the five credits he registered for from January 13, 2014 to May 5, 2014.  See December 19, 2013 Notice of Change in Student Status.

The Veteran avers that he dropped the English course, which ran from January 17, 2014 to May 2, 2014, on April 9, 2014 because he was offered an apprenticeship, which would provide him with an opportunity to obtain a job in the construction industry.  See July 2014 Letter from Veteran; Tentative Syllabus; see generally November 2016 Board Hearing Transcript.  In support, he has submitted corroborating evidence.  See Veteran's Dashboard (documenting the date the Veteran was "dispatched" as an apprentice); April 9, 2014 D.F.I. Receipt (documenting the Veteran's stay in North Dakota for his apprenticeship); July 2014 J. Message Center (containing an electronic message the Veteran sent to his English professor on April 9, 2014 indicating he would be dropping the class as of that date); July 2014 Letter from B.M. (B.M. verified that she was the librarian teaching a class for the Veteran's English course on March 21, 2014, which he attended).

Based on the above, the Board resolves the discrepancy in the withdrawal date in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  Nonetheless, the evidence of record establishes he received VRAP education benefits for the period from April 9, 2014 to May 2, 2014, during which time he was not enrolled full-time.

Although the Veteran was informed the VRAP award was for a full-time course load and instructed to promptly notify the college's certifying official and the VA if there was any change in enrollment, the Board observes there is no evidence of record suggesting this occurred.  See January 2014 VA Letter to the Veteran; March 2014 VA Letter to the Veteran.  There is no evidence the VA was responsible for the reduction in his credit hours.  Furthermore, he has not demonstrated any mitigating circumstances.  See 38 C.F.R. §§ 21.4136(b), 21.7135(e).  Therefore, the Board must conclude the payment of VRAP education benefits, to which he was not entitled, was the product of his own actions.  

For the foregoing reasons, the Board finds for the period from February 21, 2014 to April 8, 2014 an invalid debt for the overpayment of VRAP education benefits in the amount of $2,581.87 was created, but for the period from April 9, 2014 to May 2, 2014 a valid debt in the amount of $1,318.40 was created. 

Although VA calculated an original overpayment figure of $3,955.20 for the period from February 21, 2014 to May 2, 2014; the Veteran received $5,822.94 in VRAP education benefits altogether for a period of 106 days, which equates to $54.9333962 per day.  See December 2014 Statement of the Case; January 2014 VA Letter to the Veteran.  Given the period from February 21, 2014 to May 2, 2014 totaled 71 days, the initial overpayment figure based on the VA's assessment of the evidence was $3,900.27.

III. Waiver

As there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran, consideration of his request for a waiver of indebtedness is not barred.  See 38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963(a), (b); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Accordingly, the Board examines the evidence of record to determine whether a waiver pursuant to 38 U.S.C.A. § 5302 is justified under the "equity and good conscience" standard.  38 C.F.R. § 1.965(a).

Under the "equity and good conscience" standard, the Board is charged with rendering a fair decision.  38 C.F.R. § 1.965(a).  In doing so, the Board must consider, among other factors, the fault of the debtor; the relative fault of the debtor vis-a-vis the VA; whether collection would cause undue hardship; whether collection would defeat the purpose of an existing benefit to the debtor; whether failure to collect a debt would result in unjust enrichment; and whether the debtor changed positions to his detriment in reliance upon the granted VA benefit.  
38 C.F.R. § 1.965(a); see also Ridings, supra.

With respect to the above elements, the evidence of record establishes the Veteran was at fault in the creation of the debt as he did not remain enrolled through the end of the term for which he was paid.  Thus, a waiver of indebtedness would result in unjust enrichment.  The VA had no fault in creating the overpayment, as it was paid upon confirmation of his enrollment full-time during the relevant time periods.  Neither was the VA responsible for the reduction in his credit hours.  As he receives no other VA benefits, the purpose of an existing benefit would not be frustrated.  The record is devoid of any evidence indicating he detrimentally relied upon the grant of VRAP education benefits. 

Notwithstanding the above, the Board finds the undue hardship element weighs heavily.  In that regard, at the November 2016 travel Board hearing, the Veteran testified that his income was limited, and that his unemployment pay ended that week.  See November 2016 Board Hearing Transcript at 8.  He explained that most of the time he is unemployed because he is a part of a union, and most construction jobs are being taken over by non-union workers. 

Further, over the past few years, the Veteran has not had much income as a result of his health.  Id. at 9.  He underwent a triple bypass in 2015 and open heart surgery in 2016.  During those years, he did not make any money because of the surgeries and their attendant recovery and rehabilitation.  Presently, he is paying bills with credit cards, including monthly installments of $100.00 towards the repayment of the VRAP education benefits overpayment.  Id. at 10-11.  He has been able to sustain these payments because one of his credit cards carries a credit limit of $10,000.00.  Id.  However, he has now maxed out this credit card.  He explained things were starting to get tight, but he hoped that applying for Social Security retirement income would help.  

While the Veteran did submit a Financial Status Report in August 2014, which showed $319.00 in disposable income less monthly expenses as well as his statement that he could repay $100.00 per month, the Board notes based upon his testimony his current financial situation has changed materially from that reported August 2014.  Id.  Most notably, he no longer has $1,066.00 in monthly income or $1,624.00 in unemployment payments.  

Given the reduced overpayment figure, the evidence showing he left his classes to pursue an employment opportunity, and the financial hardship that has and would ensue from collection of the debt, the Board finds equity and good conscience favors a waiver of the recovery of the overpayment of VRAP education benefits for the period from April 9, 2014 to May 2, 2014 in the amount of $1,318.40.


ORDER

The overpayment of VRAP education benefits for the period from February 21, 2014 to April 8, 2014 in the amount of $2,581.87 is invalid.

The overpayment of VRAP education benefits for the period from April 9, 2014 to May 2, 2014 in the amount of $1,318.40 was validly created; but waiver of the recovery of the overpayment of VRAP education benefits for the period from April 9, 2014 to May 2, 2014 in the amount of $1,318.40 is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


